Case 1:15-cr-10397-RWZ Document 108 Filed 01/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 15-CR-10397-RWZ

UNITED STATES OF AMERICA
Vv.

JAMIE RIVERA

ORDER

 

January 21, 2021
ZOBEL, S.D.J.

Defendant pled guilty to an indictment charging him with the use of interstate
commerce facilities in the commission of murder-for-hire, in violation of 18 U.S.C. §
1958(a), and distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1).
He was sentenced to imprisonment for 108 months followed by three years of
supervised release and is scheduled to be released on January 1, 2023. The matter is
before me on defendant's pro se motion for compassionate release pursuant to 18 -
U.S.C. § 3582(c)(1)(A) based on the COVID-19 pandemic. Docket # 106.

A motion for compassionate release may be granted upon a determination that
“extraordinary and compelling reasons” warrant a sentence reduction, 18 U.S.C. §
3582(c)(1)(A), after consideration also of the sentencing factors set forth in 18 U.S.C. §
3553(a). In support of his motion, defendant asserts that he is incarcerated in close
proximity with over 100 other prisoners from whom he cannot socially distance. He

argues that he is at an “unfair risk of death [if] the Bureau of Prisons cannot contain or
Case 1:15-cr-10397-RWZ Document 108 Filed 01/21/21 Page 2 of 2

completely protect it[]s inmate population from the COVID-19 virus.” FCI Berlin, where
defendant is incarcerated, reports no active COVID-19 cases at this time.’ Nine
previously infected inmates have all recovered.* Defendant has proffered no evidence
that FCI Berlin is ill equipped to mitigate the transmission of or to treat the novel
coronavirus. He thus fails to establish any extraordinary or compelling basis for the
exceptional remedy he seeks. In addition, the offense conduct includes a dangerous
murder-for-hire plot against a rival gang member. The sentence imposed was 60
months below the Guideline range, and defendant does not demonstrate that he is
entitled to a further reduction.

The motion for compassionate release (Docket # 106) is DENIED.

rn

( ‘or /, }
} } /
January 21, 2021 \unwy/ ZL lek

 

DATE (\ RYA W. ZOBEL
UNITED’STATES DISTRICT JUDGE

 

1 COVID-19 Cases, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited January
21, 2021).
* Id.
